               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

WISCONSIN SHEET METAL
WORKERS HEALTH AND BENEFIT
FUND, MILWAUKEE AREA SHEET
METAL JOURNEYMAN AND                                   Case No. 18-CV-272-JPS
APPRENTICESHIP TRAINING
FUND and MICHAEL MOONEY,
                                                                       ORDER
                      Plaintiffs,

v.

ZIEN SERVICE INC.,

                      Defendant.


1.     INTRODUCTION

       Plaintiffs are employee benefit plans (and their trustee). They assert

that Defendant has failed to remit contributions to them for its employees’

benefits in violation of the Employee Retirement Income Security Act of

1974, 29 U.S.C. § 1145 (“ERISA”). On November 16, 2018, Plaintiffs filed a

motion for partial summary judgment as to various liability issues.

(Docket #20). The motion is now fully briefed, and for the reasons stated

below, it must be granted in part and denied in part.1


       1 The Court held a scheduling conference in this matter on April 12, 2018.
(Docket #11). The Court thereafter issued a trial scheduling order reflecting the
case schedule provided at the conference. (Docket #12). As is relevant here, the
Court established a dispositive motion deadline of November 15, 2018, and a
trial date of February 19, 2019. Id. at 1. During the scheduling conference, Court
made it abundantly clear that this matter, like all civil cases, would proceed
expeditiously and that the schedule set by the Court was firm.
       Nothing was heard from the parties regarding this schedule for the next
seven months. On the day before the dispositive motion deadline, the parties filed
2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure (“FRCP”) 56 provides that the

“court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816

F.3d 910, 916 (7th Cir. 2016). A “genuine” dispute of material fact is

created when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). The Court construes all facts and reasonable inferences in

a light most favorable to the non-movant. Bridge v. New Holland Logansport,

Inc., 815 F.3d 356, 360 (7th Cir. 2016). In assessing the parties’ proposed

facts, the Court must not weigh the evidence or determine witness



a joint motion to extend that deadline by two-and-a-half months, and to delay
trial until May 2019. (Docket #17). The parties bemoaned that their desire to
engage in further discovery and additional settlement discussions was hampered
by the approaching deadlines. Id. The Court quickly rejected this brazen attempt
to flaunt the Court’s prerogative.
        Plaintiffs thereafter filed their motion for summary judgment on
November 16, 2018, one day too late. (Docket #20). At the same time, Plaintiffs
sought leave to file their motion out of time (for some unknown reason, they
filed two such motions). See (Docket #18 and #25). Plaintiffs argued that they had
not wanted to work on a dispositive motion to conserve attorneys’ fees, and
whined that they apparently did not expect the Court to deny their motion to
extend the case deadlines. Id.
         The Court is entirely unmoved by Plaintiffs’ assertions. Plaintiffs have
had ample time to discuss settlement, as well as prepare dispositive motions, and
have been fully aware of the Court’s deadlines since April 2018. That they chose
to proceed slowly through discovery and settlement talks is no fault of the Court.
They have no excuse for putting off their work on these matters until the last
possible moment. Nevertheless, in light of the brief delay in filing their summary
judgment materials, the Court will grant Plaintiffs’ second motion for leave to
file their motion out of time. The first such motion will be denied as moot.



                                  Page 2 of 16
credibility; the Seventh Circuit instructs that “we leave those tasks to

factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010).

3.     RELEVANT FACTS2

       Plaintiffs’ motion seeks a number of distinct legal rulings. The

Court has organized its factual recitation along those lines. Defendant “is

a single-source Mechanical Contractor offering a wide array of in-house

services including Plumbing, Heating, Ventilation, Air-Conditioning,

Refrigeration, Process Piping, Building Automation Systems and more.”

(Docket #35 at 9). Plaintiffs are a health and benefit fund and a training

fund for the local sheetmetal workers’ union, as well as the trustee of the

health and benefit fund. (Docket #14 at 2).

       3.1     The Agreement

       In 2002, Defendant became a signatory to the 1999-2003 collective

bargaining agreement (“CBA”) between Plaintiffs and the Sheetmetal and

Air Conditioning Contractors Association of Milwaukee (“Contractors’

Association”). The facts of this case relate to work performed in 2016 and

2017, which would be covered by a 2015-2018 CBA. It is undisputed that

Defendant never signed the 2015-2018 CBA.

       Plaintiffs nevertheless claim that by signing the 1999-2003 CBA,

Defendant agreed to be bound by any future CBAs negotiated between

Plaintiffs and the Contractors’ Association, unless it gave written notice to

withdraw from the Contractors’ Association. Plaintiffs further assert that


       2 In addition to responding to Defendant’s statement of additional facts,
Plaintiffs have offered a “reply” in support of their own statement of facts.
(Docket #35 at 1–9). A reply in support of one’s own statement of facts is not
permitted under this District’s local rules and has been entirely disregarded. See
Civil L. R. 56(b)(3)(B). Further, both parties’ factual briefing is rife with improper
legal argument, see generally (Docket #35), which has likewise been ignored.


                                    Page 3 of 16
the Contractors’ Association’s custom is similar; it holds that all

employers which are part of the Contractors’ Association are bound by the

CBAs it negotiates unless they leave the association. Additionally, from

2015 to 2018, Defendant reported to Plaintiffs the hours worked by certain

employees, remitted contributions (including contractual increases for

such contributions), and paid dues and initiation fees it had deducted

from its employees’ pay.

       3.2    The Subject Employees

       As noted above, Plaintiffs claim that Defendant failed to pay

contributions for employees who were actually performing union work.

Defendant claims that it has always attempted in good faith to identify

employees performing work covered by the CBAs, including working

with the union in this endeavor. Defendant has further instructed its non-

union employees to avoid performing covered work. At no time have

Plaintiffs provided Defendant with any guidance on their interpretation of

the CBAs, including the expansive definition of covered work, that they

now present in this lawsuit. Indeed, this lawsuit is the first time since the

original CBA was executed that Plaintiffs have complained about

Defendant’s employees performing covered work. Plaintiffs counter that

they were not aware of Defendant’s practices complained of in this action.

       Plaintiffs use three of Defendant’s employees as examples of

Defendant’s failure to properly remit contributions for covered work

(collectively, the “Subject Employees”). The Court discusses each

separately.

              3.2.1   Bloomfield

       Taylor Bloomfield (“Bloomfield”) joined Plaintiffs’ union in

February 2017. His union status began as a pre-apprentice, and he did not


                                Page 4 of 16
become a full apprentice until August 2018. Bloomfield was included in

Defendant’s list of union employees for March, but not February, 2017. As

expected, Defendant made contributions for Bloomfield for March, but not

February, 2017. This is evident in Defendant’s payroll reports, which list

payments to various unions, including to Plaintiffs, as well as categories of

employees in “Office,” “Sales,” and “Labor Non-Union.” According to

applicable payroll report, Bloomfield’s February 2017 hours were listed in

the Labor Non-Union category, rather than under Plaintiffs’ heading.

        Plaintiffs describe Bloomfield’s pre-union work as that of a “jobsite

employee.” (Docket #29 at 5). Plaintiffs claim that this work involved

unloading sheetmetal from trucks and carrying it around the jobsite.

Defendant claims that Bloomfield’s actual work was “truck driving,

running for parts, and shop and jobsite cleanup.” Id. He primarily did

menial labor, including cleaning, moving materials around jobsites, and

providing materials and tools to Defendant’s more skilled workers. By

contrast, once Bloomfield joined the union and became an apprentice, he

began learning how to work with and install sheetmetal, as opposed to

simply carrying it. Plaintiffs do not dispute that Bloomfield’s job duties

changed significantly when he became an apprentice, though they

maintain that even in his earlier role, he was still performing covered

work.

              3.2.2   Wyhoski

        Dennis Wyhoski (“Wyhoski”) has worked for Defendant in a

number of separate stints. The latest began around June 2016. Initially,

Wyhoski was hired for general office work and other menial labor. From

October 2016 to February 2017, Wyhoski was placed at a Cargill factory to

work in its maintenance department. Plaintiffs claim that Wyhoski’s work


                                Page 5 of 16
“consisted of general maintenance on meat processing machines,

including lubrication.” Id. at 7. Defendant agrees that this was his primary

role, but adds that he also performed other maintenance tasks, “including

washing parts, organizing the shop, putting buckets under leaks,

removing plastic from items, and other similar tasks.” Id. at 7–8. A Cargill

representative has testified that ninety percent of Wyhoski’s job was to

lubricate the either metal or plastic bearings in the meat processing

machines. Defendant notes that the union does not offer classes on this

type of work. Further, Cargill’s representative stated that any of

Defendant’s employees working in its maintenance department would

most often be performing less skilled work or assisting a more skilled

mechanic.3

       Wyhoski had joined the union during a prior period of

employment with Defendant and had received his journeyman card.

Wyhoski was placed at Cargill to assist him in rejoining the union.

Though he was placed at Cargill throughout November 2016, Defendant

did not remit any contributions for him for that month. Defendant began

making the contributions in February 2017 when Wyhoski rejoined the

union. As with Bloomfield, before beginning to make the contributions,

Defendant had categorized Wyhoski as Labor Non-Union. Also like

Bloomfield, it is undisputed that Wyhoski’s job duties changed when he

rejoined the union; he went from lubricating bearings to fabricating and

installing sheetmetal.

       3Plaintiffs attempt to dispute this characterization of the representative’s
testimony. (Docket #35 at 16). However, to support their dispute, they cite to
pages of the representative’s deposition which have not been provided to the
Court. Id. The Court must, therefore, treat Defendant’s characterization as
undisputed for purposes of deciding the instant motion.


                                  Page 6 of 16
              3.2.3   Rombca

       John Rombca (“Rombca”) was hired in September 2017 to work as a

shop    manager.      Plaintiffs   say   that     Rombca’s   work   included

“manufactur[ing] spiral ductwork,” as well as handling and delivering

sheetmetal from the shop to a jobsite. Id. at 9. Defendant states that

Rombca’s job was to “run the tool room, repair tools, and keep track of

inventory,” though it admits that he was also tasked with “deliver[ing]

tools and other materials to job sites and making spiral.” Id. Defendant

further concedes that Rombca would unload sheetmetal products at the

jobsite at the direction of union workers. Rombca was classified as Labor

Non-Union during September 2017. Rombca worked 113 hours that

month, and his time was variously billed as shop time, time making spiral

ductwork, or time billed directly to a jobsite. No remittances were made

for Rombca’s work in that month.

4.     ANALYSIS

       Plaintiffs present two claims, each under a different subsection of

ERISA, but both allege identical unlawful conduct: failure to pay

contributions in breach of the CBA. (Docket #14 at 4–5). Plaintiffs do not

seek summary judgment as to the entirety of their lawsuit. Instead, they

ask the Court to make certain legal rulings, all described by Plaintiffs as

being under the umbrella of rulings on liability only. (Docket #21 at 1–2).

As presented in Plaintiffs’ opening brief, the requests are as follows:

              [T]he Court should rule as a matter of law that Zien
       violated 29 U.S.C. §1145 by failing to remit to the Plaintiffs
       for the hours worked by Bloomfield in February of 2017, for
       the hours worked by Wyhoski at Cargill in November of
       2016, and for the hours worked by Rombca in September of
       2017. Once the Court has so ruled, at the damages trial the
       parties can present evidence as to other employees who


                                   Page 7 of 16
       performed similar work, and the correct number of hours
       worked and contributions owed in total for said employees;
       without relitigating the legal issues that the Court would
       have already decided on summary judgment.

Id. at 12. Unfortunately, Plaintiffs are not careful about the precise scope of

and terminology used with the issues upon which they seek judgment; the

formulation of the issues in their opening brief is different than that in the

reply (and, indeed, even the reply is not internally consistent). See (Docket

#33 at 3, 15). The Court will confine its analysis to the issues presented in

the quoted passage and the other essential legal issues raised by the

briefing.

       4.1    Defendant Is Bound By The 2015-2018 CBA

       ERISA requires employers of union workers to, inter alia, make

contributions to union benefit plans in accordance with the terms of the

CBA between the employer and the union. 29 U.S.C. § 1145. Thus,

Plaintiffs must initially establish that Defendant is bound to a CBA. Here,

the relevant agreement is the 2015-2018 CBA which spans the period of

the Collective Employees’ work. Plaintiffs can make this showing in two

complementary ways. First, Plaintiffs can show that Defendant expressed

an “unequivocal intention to be bound” by the actions of the Contractors’

Association in negotiating and agreeing to the 2015-2018 CBA. Moriarty v.

Glueckert Funeral Home, Ltd., 155 F.3d 859, 865 (7th Cir. 1998). Second,

Plaintiffs can establish that Defendant has directly agreed to abide by the

2015-2018 CBA by its “conduct manifesting an intention to abide and be

bound by the terms of an agreement.” Bricklayers Local 21 of Ill.

Apprenticeship and Training Program v. Banner Restoration, Inc., 385 F.3d 761,

767 (7th Cir. 2004) (quotation omitted).



                                 Page 8 of 16
       As to the first theory, Plaintiffs note that Defendant has never

withdrawn from the Contractors’ Association. As to the second,

Defendant has acted in accordance with the CBA by reporting hours

worked to Plaintiffs and paying Plaintiffs for contributions and dues

owed. Defendant responds that its manifestation of intent to be bound by

the CBA is less than unequivocal. This assertion is not supported by

evidence, however. Defendant’s president avers to the supposed

equivocation in a conclusory fashion, without explaining what contrary

evidence exists demonstrating a lack of intent to be bound. (Docket #30 ¶

3). Defendant’s brief also questions why Plaintiffs have not supplied

further evidence from Defendant itself, in the form of discovery responses,

about intention to be bound. (Docket #28 at 16). This too is not actual

evidence. In the end, no matter how weak Defendant believes Plaintiffs’

evidence to be, it did not supply any to contradict Plaintiffs. Thus, there is

nothing for a jury to decide, and Plaintiffs are entitled to a finding that

Defendant is bound by the 2015-2018 CBA.

       4.2    The CBA’s Definition of Covered               Work     Is   Not
              Unenforceably Ambiguous or Vague

       Plaintiffs’ opening brief assumes, without meaningful analysis, that

the Subject Employees performed work covered by the CBA. See (Docket

#21 at 5, 9, 10). Defendant interjects that the CBA’s definition of “covered

work” is ambiguous. Plaintiffs’ assumption would, therefore, be improper

and resolution of the issue would not be appropriate in the context of

summary judgment. The definition of “covered work” is as follows:

              This agreement [the 2015-2018 CBA] covers the rates
       of pay and conditions of employment of all employees of the
       employer engaged in but not limited to the (a) manufacture,
       fabrication, assembling, handling, erection, installation,


                                Page 9 of 16
         dismantling, conditioning, adjustment, alteration, repairing
         and servicing of all ferrous or nonferrous metal work and all
         other materials used in lieu thereof and of all air-veyor
         systems, exhaust systems and air handling systems
         regardless of material used including the setting of all
         equipment and all reinforcements in connection therewith;
         (b) all lagging over insulation and all duct lining; (c) testing
         and balancing of all air handling equipment and duct work;
         (d) the preparation of all shop and field sketches used in
         fabrication and erection including those taken from original
         architectural and engineering drawings or sketches,
         regardless of whether they are made by hand, by CAD, or
         other computer programs, (this does not apply to systems
         design drawings or sketches), (e) metal roofing and (f) all
         other work included in the jurisdictional claims of the
         International Association of Sheet Metal, Air, Rail &
         Transportation Workers.

(Docket #23-2 at 4–5).

         Plaintiffs’ arguments are premised on an expansive reading of this

provision, in particular its application to any “handling” of “all ferrous or

nonferrous metal work and all other materials used in lieu thereof.” For

example, Plaintiffs contend that because Bloomfield literally touched

pieces of metal during his work for Defendant, he performed covered

work. (Docket #33 at 9). Defendant contends that when approached this

way, the definition of covered work is both vague and unreasonably

broad. It believes that covered work was intended to be that which is done

by   a    skilled   tradesman.   Defendant     notes   that   using   Plaintiffs’

interpretation, one could say that a worker simply moving a piece of

sheetmetal out of his way has “handled” it and thus contributions would

need to be made for the hours he worked.

         Defendant’s argument, while certainly having some practical

appeal, must be rejected for two reasons. First, Defendant has not


                                  Page 10 of 16
grounded its position in legal analysis. Interpretation of contracts can be

made as a matter of law if the contract is unambiguous. Indep. Constr.

Equip. Builders Union (ICEBU) v. Hyster-Yale Materials Handling, Inc., 83

F.3d 930, 932–33 (7th Cir. 1996). If a contract “lends itself to one reasonable

interpretation only, it is not ambiguous.” Chi. Reg’l Council of Carpenters

Pension Fund v. Schal Bovis, Inc., 826 F.3d 397, 406 (7th Cir. 2016). Contract

language is unenforceably vague when “the court rather than the parties

would have to formulate essential terms.” Brines v. XTRA Corp., 304 F.3d

699, 701 (7th Cir. 2002).

       Defendant does not meaningfully grapple with these holdings or

analogize the CBA in this case to any other which has been found

ambiguous, vague, or both. See (Docket #28 at 17–20). The Court will not

do Defendant’s legal research on its behalf. The plain language of the

CBA’s is neither ambiguous nor vague, but instead extremely broad. If

Defendant does not accept this language, it should have negotiated (or

instructed the Contractors’ Association to negotiate) a better-worded

agreement.

       The second failing of Defendant’s argument is evidentiary, also in

two respects. Courts are only permitted to consider extrinsic evidence

when a contract’s language is ambiguous. Betz v. Diamond Jim’s Auto Sales,

849 N.W.2d 292, 302 (Wis. 2014). Defendant has not offered evidence on

certain relevant points, such as to support its belief that the CBA was only

intended to cover skilled trade work. Even the evidence it did offer—such

as that of the Cargill representative discussing Wyhoski’s job—cannot be

considered to vary the plain and unambiguous language of the

agreement.




                                Page 11 of 16
       Defendant also supplies evidence on irrelevant matters, such as

Plaintiffs’ failure to offer an interpretation of the CBA prior to initiating

this lawsuit. While perhaps not the most congenial business practice,

Defendant has not pointed to any rule of law requiring as much.4 Indeed,

Defendant bears just as much blame as Plaintiffs for the lack of pre-suit

guidance; in light of the broad language describing covered work, it

behooved Defendant to be exceedingly careful in assigning work and to

perhaps be over-inclusive in making union contributions for employees.

Similarly, Defendant’s good faith belief in its compliance with the CBA is

admirable but not helpful in assessing whether the agreement is

ambiguous. Though Plaintiffs did not seek summary judgment on

whether the CBA’s definition of “covered work” is ambiguous or vague,

in response to Defendant’s argument, the Court finds that it is neither.

       4.3     The Subject Employees Performed Covered Work

       The breadth of the CBA does not by itself establish Plaintiffs’

entitlement to contributions for the Subject Employees. Plaintiffs must

make a factual showing that each employee was indeed performing

covered work. Though the nature of each employee’s work is disputed,

even viewing the evidence most favorably to Defendant, the Subject

Employees were performing covered work. Bloomfield “handled”

metalwork by delivering it jobsites and carrying it to the work areas.

Wyhoski lubricated plastic bearings, which constitutes “servicing” a

       4 Relatedly, Defendant asserts that this lawsuit is motivated by malice.
Defendant believes that Plaintiffs are now seeking to strictly enforce the terms of
the CBA because Defendant refused to fire one of its employees who had made a
misconduct charge against the union. Interestingly, Plaintiffs do not dispute the
charge, but simply object to its relevance. (Docket #35 at 17). Their objection is
correct, of course, and the Court offers no opinion as to whether Defendant’s
allegations have merit for any other purpose.


                                  Page 12 of 16
material “used in lieu” of metal. Rombca also “handled” metalwork and

in fact “fabricated” spiral ductwork. Though the Subject Employees’ job

duties may have involved many unskilled tasks, or may have changed

when they joined the union, this has no bearing on whether their tasks

during the months in question should be considered covered work.

Plaintiffs are entitled to a finding that the Subject Employees performed

covered work.

      4.4    Defendant Is Liable for Contributions for All of the Hours
             Worked by the Subject Employees

      The determination that the Subject Employees performed covered

work is not the end of the Court’s analysis. The next essential question is

the extent of Defendant’s liability for contributions, when the Subject

Employees clearly performed many tasks beyond even the CBA’s broad

definition of covered work. Plaintiffs address this issue with a discussion

of how the Subject Employees should be classified under the CBA. The

CBA provides for four possible classifications of workers who perform

covered work: journeymen, apprentices, trainees, and warehousemen.

Plaintiffs argue that in light of the work they performed, Bloomfield and

Wyhoski should be classified as journeymen, and Rombca as a

warehousemen. According to Plaintiffs, both classifications entail

contributions for every hour each employee worked, regardless of whether

they were actually doing covered work at any particular time. See, e.g.,

(Docket #21 at 8) (describing provisions of the CBA which require such

contributions).

      A finding in Plaintiffs’ favor on the classification issue benefits

them greatly. It boosts their damages, as they would be entitled to

payment for every hour worked by the Subject Employees during the


                              Page 13 of 16
applicable months. It also streamlines their trial presentation, as they

would not need to prove what work the employees were performing at

any particular time. Indeed, Plaintiffs admit that they do not know the

specific dates or times when the Subject Employees were performing

covered work. (Docket #35 at 17).

      Defendant calls Plaintiffs’ classification argument “absurd” and

claims that it is not supported by the CBA. (Docket #28 at 24). To the

contrary, it is Defendant’s position which is unfounded. Plaintiffs

specifically cite provisions of the CBA that require contributions for all

hours worked by journeymen and warehousemen. Defendant does not

attempt to explain why Plaintiffs’ interpretation of those provisions is

misplaced. Without meaningful counterargument from Defendant, then,

the Court is constrained to find that Plaintiffs have appropriately

classified the Subject Employees.

      4.5    The Court Cannot Find Liability for Unknown Employees

      Plaintiffs contend that the Court should find liability for Defendant

with respect to the Subject Employees, and thereafter, at a “damages

trial,” Plaintiffs will “present evidence as to other employees who

performed similar work, and the correct number of hours worked and

contributions owed in total for said employees[.]” (Docket #21 at 12). The

Court is, frankly, perplexed by this request. Whether the Subject

Employees performed covered work is, even in Plaintiffs’ view, a question

of fact. Their position is simply that the facts are so one-sided that the

Court can grant them summary judgment on the issue.

      To ask that the Court do the same for unknown employees

performing allegedly “similar” work, without making any evidentiary

showing as to who those employees are and what work they did, is


                              Page 14 of 16
astounding. This is not a class action, wherein Plaintiffs would prove that

Defendant engaged in precisely the same wrongful conduct with

numerous individuals. Indeed, the work performed by each of the Subject

Employees is quite different. Thus, it would be impossible for the Court to

extrapolate the CBA’s coverage from one Subject Employee to the next,

much less between that group and the unnamed employees. The Court

must, therefore, deny Plaintiffs’ request for a favorable liability finding as

to the other, unidentified employees.

5.     CONCLUSION

       Plaintiffs’ motion for summary judgment is riddled with

imprecision and inconsistencies which made the Court’s task in

addressing    their   arguments     unnecessarily    difficult.   They   have

nevertheless shown entitlement to findings that Defendant is bound by

the 2015-2018 CBA, that the CBA’s “covered work” provision is not

ambiguous or vague, that the Subject Employees’ performed “covered

work,” and that those employees are appropriately classified as

journeymen or warehousemen, respectively, pursuant to the CBA. All

other issues remaining in this case must be presented to the jury at trial.

The Court will also grant Plaintiffs’ unopposed motion to seal certain

exhibits attached to its summary judgment submissions. (Docket #19).

       Accordingly,

       IT IS ORDERED that Plaintiffs’ second motion for an extension of

the dispositive motion deadline (Docket #25) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ first motion for an

extension of the dispositive motion deadline (Docket #18) be and the same

is hereby DENIED as moot;


                                Page 15 of 16
      IT IS FURTHER ORDERED that Plaintiffs’ motion to seal (Docket

#19) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that Plaintiffs’ motion for summary

judgment (Docket #20) be and the same is hereby GRANTED in part and

DENIED in part in accordance with the terms of this Order.

      Dated at Milwaukee, Wisconsin, this 3rd day of January, 2019.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                             Page 16 of 16
